CATANIA, J.,
This suit arises from a two-car collision that occurred on February 19, 1972, in Bucks County, Pa. Plaintiff, the operator of one of the vehicles, instituted this suit against Michael Naddeo, the operator of the other vehicle, for personal injuries and property damage. Thereafter, defendant counterclaimed against plaintiff for loss of consortium as a consequence of injuries to his wife who was a passenger in his car at the time of the accident. Defendant’s wife, Beverly Naddeo, was also included as a counterclaimant to recover for the personal injuries she allegedly received, although she was not an original party to the action.
Plaintiff filed preliminary objections to the counterclaim of Beverly Naddeo and defendant filed a motion to strike plaintiff’s preliminary objections. The legal arguments raised by the respective parties are interesting; however, the most interesting point raised is that similar actions have been started in Montgomery County.
In No. 74-02070 filed in the Court of Common Pleas of Montgomery County, John Flargreaves is the plaintiff and Michael Naddeo is one of the defendants. In No. 74-02128, Beverly Naddeo is the plaintiff and John Hargreaves is one of the defendants. The Montgomery County suits arise out of the same accident as the suit started in this county and satisfy all causes of action except the loss of consortium claim of Michael Naddeo contained in his counterclaim in this case.
The administration of justice will best be served by transferring this case to Montgomery County Common Pleas Court with the recommendation that it be *209consolidated for trial with the above-mentioned actions.
Accordingly, we enter the following:
ORDER
And now, September 5, 1974, after consideration of the arguments and briefs of respective counsel it is ordered and decreed that plaintiff’s preliminary objections be and the same are hereby dismissed and that this action be transferred to the Common Pleas Court of Montgomery County where similar actions have been instituted as of nos. 74-02070 and 74-02128.